DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Title has been updated according to the amended Specification dated 09/07/2022.  The objection to the Title has been withdrawn.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “back side”, used in the claims, has no antecedence in the Specification.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites inter alia, “wherein the nip forming body presses the second rotary body (…) toward the back side of the liquid-applied surface of the sheet”. There is no description supporting this limitation.  As apparent from FIG.5, a pressing direction from the nip formation pad 43 would be upwards, which would denote a force on the pressing roller 41 in a direction away from a back face of the sheet.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1- A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a heat source configured to heat at least one of the first rotary body and the second rotary body”, and the claim also recites “the first rotary body includes a heating rotary body to be heated by the heat source” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
2- Claim 1 recites inter alia, “wherein the nip forming body presses the second rotary body (…) toward the back side of the liquid-applied surface of the sheet”.  This recitation, when interpreted in light of the Specification, is unclear.  For the purpose of examination over prior art this limitation is interpreted as the nip forming body pressing the second rotary body against the back side of the liquid-applied surface of the sheet.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,996,609 to Kunimasa in view of US 2005/0015987 to BERG et al..

Kunimasa teaches:
(claim 1)	A heating device (15) comprising: 
a pair of rotary bodies including a first rotary body (30) and a second rotary body (31) in contact with each other to form a nip region (N), the pair of rotary bodies being configured to convey a sheet (S) on which toner is applied while nipping the sheet, a pressed amount of the second rotary body by the first rotary body increasing from an upstream end of the nip region toward a downstream end of the nip region in a sheet conveyance direction; and a heat source (33) configured to heat at least one of the first rotary body and the second f1arotary body, 
wherein the first rotary body includes: 
a heating rotary body (30) to be heated by the heat source and to heat a liquid-applied surface of the sheet; and 
a nip forming body (39) arranged inside a loop of the heating rotary body, 
wherein the nip forming body presses the second rotary body having elasticity (31b is an elastic layer), via the heating rotary body, against the back side of the toner-applied surface of the sheet, with a pressing amount greater at a nip rear half of the nip region than a nip front half of the nip region (see FIG.2).
(claim 2)	The heating device according to claim 1, wherein the nip region is formed in a concave curved shape that is concave toward the first rotary body from the upstream end of the nip region toward the downstream end of the nip region in the sheet conveyance direction (right to left in FIG.2), and wherein the downstream end of the nip region is closer to an axial center of the second rotary body than the upstream end of the nip region is.
	
Kunimasa does not particularly disclose the toner being liquid.
Berg discloses heating device for a printing apparatus that may particulate dry or liquid toners wherein a nip forming body (11) presses a second rotary body (20) having elasticity (22), via a heating rotary body (12), toward the back side of the toner (16)-applied surface of a sheet (15).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to implement the fixing unit of Kunimasa on either of an image forming apparatus using powdery/particulate toner or an image forming apparatus using liquid toner as art an recognized equivalent, performing a same function in substantially the same way, and producing substantially the same results.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,996,609 to Kunimasa in view of US 2005/0015987 to BERG et al., as applied to claim 1 above, in view of US 2018/0326756 to Hirokawa et al..
Regarding claim 3, Kunimasa, as modified, teaches a heating device where, with respect to a center of the nip region in the sheet conveyance direction, the nip rear half represents a downstream half of the nip region in the sheet conveyance direction and the nip front half represents an upstream half of the nip region in the sheet conveyance direction, but remains silent about a pressed amount of the second rotary body in a nip rear half with respect to a pressed amount of the second rotary body in a nip front half.
Hirokawa discloses a pressure P1 close to an inlet side of an ink receiving medium of a nip part, a pressure P2 close to an outlet side of then ink receiving medium of a nip part, preferably related as P1<2×P2 for effectively separation of the medium at the nip part [0041].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the device of Kunimasa such that an average of the pressed amount of the second rotary body in a nip rear half is twice or more an average of the pressed amount of the second rotary body in a nip front half, where, with respect to a center of the nip region in the sheet conveyance direction, the nip rear half represents a downstream half of the nip region in the sheet conveyance direction and the nip front half represents an upstream half of the nip region in the sheet conveyance direction for a similar purpose of effectively separating a sheet material at the fixing nip.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,996,609 to Kunimasa in view of US 2005/0015987 to BERG et al., as applied to claim 1 above, in view of JP  2004-037917 (herein forward JP’917).
Regarding claims 4 and 5, Kunimasa as modified teaches a heating device according to claim 1, wherein the second rotary body (pressing roller 31) has an elastic layer but does not particularly suggest the claimed thickness and hardness ranges.
JP’917 discloses a fixing device comprising a fixing roller 51 and a pressure roller 52 forming a nip between the two that in convex towards the pressure roller.  The pressure roller includes an elastic body layer 58b; a hardness of the elastic layer is 20 degrees to 70 degrees; a ratio of the elastic layer thickness to the diameter of the pressure roller is preferably 10%-40%.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure a heating device according to claim 1 such that
(claim 4)	the elastic layer of the secondary rotary body has a thickness of 30% or more of an outer diameter of the second rotary body;
	(claim 5)	wherein the second rotary body has an Asker C hardness of 30 or less
for at least the purpose of ensuring appropriate heating and durability in the device.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,996,609 to Kunimasa in view of US 2005/0015987 to BERG et al., as applied to claim 1 above, in view of US 2014/0153982 to Adachi et al..
Regarding claims 6 and 7, Kunimasa, as modified, teaches a heating device according to claim 1 but does not suggest the second rotary body (pressing roller 31) having a larger outer diameter at each axial end.
Adachi discloses a fixing device (FIG.4) comprising a pressing roller 31 pressing a fixing belt 21 against nip formation pad 26 to form the fixing nip NP between the pressing roller 31 and the fixing belt 21.  The pressing roller has an inverted crown shape in which the diameter of the pressing roller increases from a center 31c to each lateral end 31b. Accordingly, the recording medium P is conveyed through the fixing nip NP at each lateral end 31b of the pressing roller 31 in the axial direction thereof at a conveyance speed higher than a conveyance speed at the center 31c of the pressing roller 31 in the axial direction thereof. A lateral end diameter D1 of the pressing roller is greater than a center diameter D2 of the pressing roller 31 by a range of from about 50 micrometers to about 200 micrometers. The configuration creates a difference in conveyance speed of the recording medium in the axial direction which prevents the recording medium P from creasing [0076-0079].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the device of claim 1 such that
(claim 6)	an outer diameter of the second rotary body is larger at each of axial ends of the second rotary body than at an axial center of the second rotary body; and
(claim 7)	a difference in the outer diameter of the second rotary body between the axial center and each of the axial ends is 0.5 mm or more
for a similar purpose of preventing creasing.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,996,609 to Kunimasa in view of US 2005/0015987 to BERG et al., as applied to claim 1 above, in view of US 2006/0051116 to Koshida.
Regarding claim 8, Kunimasa, as modified, teaches a heating device according to claim 1 but does not disclose a rotational speed of a conveyance rotary body disposed downstream from the pair of rotary bodies.
Koshida discloses setting a recording material conveying speed at a pair of discharge rollers 110 higher than at a fixing nip as to keep the recording material P in a pulled state so that the recording material does not curl [0055].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the device according to claim 1 such that a rotational speed of the pair of rotary bodies is slower than a rotational speed of a conveyance rotary body disposed downstream from the pair of rotary bodies and configured to convey the sheet in the sheet conveyance direction, and wherein a difference between the rotational speed of the pair of rotary bodies and the rotational speed of the conveyance rotary body is 1% or more of the rotational speed of the pair of rotary bodies, for a similar purpose of preventing curl of the sheet.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,996,609 to Kunimasa in view of US 2005/0015987 to BERG et al., as applied to claim 1 above, in view of US 5,099,286 to Kurotori et al..
Regarding claims 11 and 12, Examiner assumes arguendo, without conceding, Kunimasa does not teach a post-processing apparatus.
Kurotori discloses a wet-type electrophotographic copying machine capable of forming a latent electrostatic image on a photoconductor element, developing said latent electrostatic image to a visible toner image and transferring said visible toner image to a transfer sheet, including heating device for fixing the toner image to the transfer sheet; the machine including paper sorter (see FIG.5) as a post-processing device, configured to process the sheet conveyed from the heating device; and a conveyance passage (formed by paper discharging rollers 99) configured to convey the sheet to a the sorter.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to include a heating device disclosed by Kunimasa to any of 
(claim 11)	A post-processing apparatus comprising: the heating device according to claim 1; and a post-processing device configured to process the sheet conveyed from the heating device. a post-processing apparatus comprising: the heating device according to claim 1; and a post-processing device configured to process the sheet conveyed from the heating device; and
	(claim 12)	A conveying device comprising: the heating device according to claim 1; and a sheet conveyance passage configured to convey the sheet to a post-processing device configured to process the sheet conveyed from the heating device
as a matter of engineering design choice of incorporating a heating device capable of fixing a liquid toner image on a sheet and effectively conveying the sheet through the heating device.

Response to Arguments
Applicant’s arguments, filed 09/07/2022, with respect to the rejection(s) of claim(s) 1-2 and 9-10 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/              Primary Examiner, Art Unit 2852